                  CASE 0:18-cr-00194-NEB-DTS Doc. 165 Filed 09/21/20 Page 1 of 3
                        IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MINNESOTA

                                      CRIMINAL JURY TRIAL
UNITED STATES OF AMERICA,                                               COURT MINUTES
                                                                 Case Number: 18-cr-194 (1) (NEB/DTS)
                        Plaintiff,
 v.                                                        Date:             September 21, 2020
                                                           Courthouse:       St. Paul
Kenneth Davon Lewis (1),                                   Courtroom:        3A
                                                           Court Reporter:   Erin Drost
                                                           Time Commenced:   9:00 a.m. - 11:30 a.m.
                        Defendant.                                           12:15 p.m. - 2:15 p.m.
                                                                             2:30 p.m. - 4:15 p.m.
                                                                             4:45 p.m. - 5:00 p.m.
                                                           Time Concluded:   5:00 p.m.
                                                           Time in Court:    6 hours and 30 minutes

Jury Trial before Nancy E. Brasel, United States District Judge, in Courtroom 15E, Minneapolis, Minnesota.


APPEARANCES:
 Plaintiff:      Thomas Calhoun-Lewis, Assistant U.S. Attorney
 Defendant:      Kevin Riach, CJA Appointed Attorney


PROCEEDINGS:
 :    Jury Voir Dire and Instructions
 :    Preliminary Instructions.
 :    Jury Trial - Began (Trial Day 1)
 :    Jury Selection Completed.
 :    Initial Instructions to selected jurors.
 :    Trial continued to September 22, 2020 at 9:00 a.m.

Date: September 21, 2020                                                                               s/KW
                                                       Signature of Courtroom Deputy to Judge Nancy E. Brasel
                  CASE 0:18-cr-00194-NEB-DTS Doc. 165 Filed 09/21/20 Page 2 of 3
                        IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MINNESOTA

                                      CRIMINAL JURY TRIAL
UNITED STATES OF AMERICA,                                               COURT MINUTES
                                                                 Case Number: 18-cr-194 (1) (NEB/DTS)
                        Plaintiff,
 v.                                                        Date:             September 21, 2020
                                                           Courthouse:       St. Paul
Kenneth Davon Lewis (1),                                   Courtroom:        3A
                                                           Court Reporter:   Erin Drost
                                                           Time Commenced:   9:00 a.m. - 11:30 a.m.
                        Defendant.                                           12:15 p.m. - 2:15 p.m.
                                                                             2:30 p.m. - 4:15 p.m.
                                                                             4:45 p.m. - 5:00 p.m.
                                                           Time Concluded:   5:00 p.m.
                                                           Time in Court:    6 hours and 30 minutes

Jury Trial before Nancy E. Brasel, United States District Judge, in Courtroom 15E, Minneapolis, Minnesota.


APPEARANCES:
 Plaintiff:      Thomas Calhoun-Lewis, Assistant U.S. Attorney
 Defendant:      Kevin Riach, CJA Appointed Attorney


PROCEEDINGS:
 :    Jury Voir Dire and Instructions
 :    Preliminary Instructions.
 :    Jury Trial - Began (Trial Day 1)
 :    Jury Selection Completed.
 :    Initial Instructions to selected jurors.
 :    Trial continued to September 22, 2020 at 9:00 a.m.

Date: September 21, 2020                                                                               s/KW
                                                       Signature of Courtroom Deputy to Judge Nancy E. Brasel
                  CASE 0:18-cr-00194-NEB-DTS Doc. 165 Filed 09/21/20 Page 3 of 3
                        IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MINNESOTA

                                      CRIMINAL JURY TRIAL
UNITED STATES OF AMERICA,                                               COURT MINUTES
                                                                 Case Number: 18-cr-194 (1) (NEB/DTS)
                        Plaintiff,
 v.                                                        Date:             September 21, 2020
                                                           Courthouse:       St. Paul
Kenneth Davon Lewis (1),                                   Courtroom:        3A
                                                           Court Reporter:   Erin Drost
                                                           Time Commenced:   9:00 a.m. - 11:30 a.m.
                        Defendant.                                           12:15 p.m. - 2:15 p.m.
                                                                             2:30 p.m. - 4:15 p.m.
                                                                             4:45 p.m. - 5:00 p.m.
                                                           Time Concluded:   5:00 p.m.
                                                           Time in Court:    6 hours and 30 minutes

Jury Trial before Nancy E. Brasel, United States District Judge, in Courtroom 15E, Minneapolis, Minnesota.


APPEARANCES:
 Plaintiff:      Thomas Calhoun-Lewis, Assistant U.S. Attorney
 Defendant:      Kevin Riach, CJA Appointed Attorney


PROCEEDINGS:
 :    Jury Voir Dire and Instructions
 :    Preliminary Instructions.
 :    Jury Trial - Began (Trial Day 1)
 :    Jury Selection Completed.
 :    Initial Instructions to selected jurors.
 :    Trial continued to September 22, 2020 at 9:00 a.m.

Date: September 21, 2020                                                                               s/KW
                                                       Signature of Courtroom Deputy to Judge Nancy E. Brasel
